Cohlah, J.
The action was brought to recover for injuries alleged to have been inflicted by the negligence of the defendant, and the result of this appeal may very well rest upon the submission of the case to the jury, and the verdict rendered in con*848sequence thereof. The evidence was in conflict as to how the injury was caused, but the charge to the jury was so eminently fair to both sides, that neither was heard to complain. It is a remarkable incident in connection with the submission to- the jury, that questions vital to the issue were asked by certain of the jurors, and were so answered by the trial justice as to be entirely free from objection or exception by either party to the action; and the court charged the certain requests substantially as requested by both counsel. Under all of the circumstances, therefore, we do not think that the conclusion reached below should be disturbed on appeal.
Judgment and order appealed from affirmed, with costs.
Fitzsimous, Oh. J., and O’Dwyer, J., concur.
Judgment and order affirmed, with costs.